Case 2:20-cv-01434-JDC-KK Document 10 Filed 02/23/21 Page 1 of 1 PageID #: 83




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


BRANDON CHARLES WRIGHT                        :         DOCKET NO. 20-cv-1434
    REG. # 19559-021                                        SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


WARDEN MA’AT                                  :         MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and noting the absence of objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DENIED and DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Motion

for Recommendation of Nunc Pro Tunc Designation (doc. 3) be DENIED.

       THUS DONE AND SIGNED in Chambers, on this 23rd day of February, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
